Order entered November 28, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00969-CV

                               CURTIS DAVIS, Appellant

                                           V.

                        STATE FARM LLOYDS, INC., Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-04980-2017

                                        ORDER
       Before the Court is appellant’s November 26, 2018 unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief filed no later than December

27, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE